 



EXHIBIT 10.31 — ADDENDUM TO EMPLOYMENT AGREEMENT

     This Addendum (the “Addendum”) is made effective as of the 12th day of
December, 2002 and is intended to amend a certain Employment Agreement (the
“Agreement”) by and between Erie Indemnity Company and Douglas F. Ziegler
effective as of December 15, 1999.

     WHEREAS, the Company has determined that it is in the best interest of the
Company and its Shareholders to secure the continued employment of the Executive
in accordance with the terms of the Agreement; and

     WHEREAS, the Board of Directors of the Company at its meeting of December
10, 2002 has again agreed to extend the term of the Agreement for a period of
one (1) additional year as contained herein; and

     WHEREAS, the Executive is agreeable to the extension of the Agreement.

     NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

     1.     Paragraph 1 of the Agreement with respect to the Term is hereby
amended by extending the Term to expire on December 15, 2004.

     2.     All other terms and conditions of the Agreement remain in full force
and effect.

            ATTEST:
    ERIE INDEMNITY COMPANY
  /s/ Jan R. Van Gorder
Jan R. Van Gorder
Secretary   By: /s/ F. William Hirt
F. William Hirt
Chairman of the Board   WITNESS:
      /s/ Char Drobniewski
Char Drobniewski
Executive Secretary     /s/ Douglas F. Ziegler
Douglas F. Ziegler
378 Ridgeview Drive
Erie, PA 16505

55